Citation Nr: 0720691	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
spondylolisthesis with degenerative disc disease and 
degenerative joint disease of the lumbosacral spine, status 
post decompression of L1 to L4 and lumbar fusion, L4-S1, with 
residuals, currently evaluated as 20 percent disabling prior 
to and as 40 percent disabling from May 18,  2004.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from February 1963 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and July 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  As a 
consequence of rating decisions which have occurred since the 
lumbosacral spine service connection claim was filed, the 
schedular ratings are now as shown on the cover page, and a 
temporary total rating under 38 C.F.R. § 4.30 (2006) was 
assigned from July 7, 2006 through September 2006.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As the veteran is presumed to be seeking the maximum 
rating, this matter remains on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

During the veteran's hearing in March 2007, he testified that 
he took a test for VA Vocational Rehabilitation and Education 
in 2001 or 2002, and that he has continued to receive 
treatment for his back disability at the VA Medical Center in 
Durham, North Carolina, and at the Raleigh, North Carolina VA 
outpatient clinic, following his back surgery in July 2006.  
VA has a duty to obtain all of its own relevant records.  
38 C.F.R. § 3.159 (2006).  Additionally, he testified that 
although he was scheduled for an examination for his back in 
August 2006, the examination was too close in time after the 
surgery to examine him for his service-connected back 
disability, and that his back disability has become worse 
since the surgery.  The August 2006 examination report shows 
that the veteran was convalescing from the surgery and had 
been told by the surgeon not to do significant or repetitive 
bending.  Also, the veteran testified in March 2007 that he 
has numbness in his upper thighs and weakness in his legs, 
and that he cannot feel them and would "trip over nothing 
and fall."  Neurological testing of the veteran's lower 
extremities was not done in August 2006.  When it has been 
alleged that a service-connected disability has become worse, 
a VA examination is necessary.  Wegenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

In light of the above, remand to obtain recent records and 
examine the veteran is required.  38 C.F.R. § 3.159.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment 
records from the VA Medical Center in 
Durham, North Carolina and from the VA 
outpatient clinic in Raleigh, North 
Carolina, from August 2006 to present.  

2.  Obtain and associate with the 
claims folder the VA Vocational 
Rehabilitation and Education records.

3.  Thereafter, an examination of the 
veteran's service-connected lumbosacral 
spine disability should be conducted.  
All manifestations of the veteran's 
service-connected lumbosacral spine 
disability should be reported in 
detail.  The examiner should describe 
all associated objective neurological 
abnormalities, including their 
objective manifestations and the 
severity of such for each lower 
extremity.  The claims folder should be 
made available to the examiner.

4.  Thereafter, consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




